Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION                                            

Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.          (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kudo et al. (US Pub. 2014/0043408).

             Kudo et al.  disclose in Figures 2-5, 12, 16-17 and 27-31 a liquid container comprising:

             Regarding claim 1, a container (43) that includes an accommodation chamber (50) accommodating fluid (ink) or powder (Figure 4); 
a flexible film (49) hat is bonded to the container (43) and covers an opening portion (48a) of the accommodation chamber (50) (Figure 30); and 
a tank holder (48) to which the container having the film (49) bonded thereto is fixed by a screw (36), wherein the screw (36) penetrates the film (49) and fixes the container (43) to the tank holder (48), and a part of a bonded portion between the film (49) and the container (43) surrounds a portion of the film (49) through which the screw (36) penetrates (Figures12, 16-17 and 27-31, paragraphs 0377, 0415-0416 and 0528).
             Regarding claim 2, wherein a planar shape of the bonded portion, which surrounds the portion of the film (49) through which the screw (36) penetrates, includes one or both of a linear portion and a curved portion, and the linear portion or the curved portion is connected at a right angle or an obtuse angle (Figures12, 16-17 and 27-31).
             Regarding claims 3-6 wherein a planar shape of the bonded portion, which surrounds the portion of the film (49) through which the screw (36) penetrates, is a circular form or an elliptical form and/or wherein the bonded portion, which surrounds the portion of the film (49) through which the screw (36) penetrates, has a planar shape that does not include an acute-angled portion and/or wherein a planar shape of the bonded portion, which surrounds the portion of the film (36) through which the screw (36) penetrates, is a closed shape that continuously surrounds the portion of the film through which the screw penetrates (Figures12, 16-17 and 27-31).
              Regarding claim 6, a container (43) that includes an accommodation chamber (50) accommodating fluid (ink) or powder (Figure 4); 
a flexible film (49) that is bonded to the container (43) and covers an opening portion (48a) of the accommodation chamber (50) (Figure 30); and 
a tank holder (48) to which the container (43) having the film (49) bonded thereto is fixed by a screw (36), wherein the screw (36) penetrates the film (49) and fixes the container (43) to the tank holder (48), and the film (49) is provided with a through hole (49H) that is a hole portion including a portion of the film (36) through which the screw(36)  penetrates (Figures12, 16-17 and 27-31, paragraphs 0377, 0415-0416 and 0528).
             Regarding claim 7, wherein the through hole (49H) is a circular hole or an elliptical hole (Figure 31).
              Regarding claim 8, wherein the through hole (49H) has a planar shape that does not include an acute-angled portion (Figure 31).
             Regarding claim 9, a container (43) that includes an accommodation chamber (50) accommodating fluid (ink) or powder (Figure 4);
 a flexible film (49) that is bonded to the container (43) and covers an opening portion (48a) of the accommodation chamber (50) (Figure 30); and
 a tank holder (48) to which the container (43) having the film (49) bonded thereto is fixed by a screw (36), wherein the screw (36) penetrates the film (49) and fixes the container (43) to the tank holder (48), and the film (49) is provided with a perforation that surrounds a portion of the film (49) through which the screw (36) penetrates (Figures12, 16-17 and 27-31, paragraphs 0377, 0415-0416, 0439 and 0528).
             Regarding claim 10-12, wherein the perforation has a planar shape with a circular form or an elliptical form and/or wherein the perforation has a planar shape with a semicircular form or a semielliptical form and/or wherein the perforation has a planar shape that does not include an acute-angled portion (Figures12, 16-17 and 27-31).

Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 10,293,615; US Pub. 2014/0238926) cited in the PTO 892 form show an ink cartridge which is deemed to be relevant to the present invention.  These references should be reviewed.

Allowable Subject Matter

            Claim 13 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a storage device comprising a container that has a plurality of accommodation chambers, and a film collectively covers each of the opening portions of the plurality of the accommodation chambers in the combination as claimed.

            Claim 14 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a storage device comprising a screw that passes through a film  and a hole that is provided inside a recessed portion, which is provided in a container and recessed toward a tank holder, and is screwed into a screw hole that is provided in the tank holder and is provided at a tip of a cylindrical portion which protrudes toward the film bonded to the container in the combination as claimed.

CONCLUSION

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.
          For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ANH T VO/Primary Examiner, Art Unit 2853